
	
		II
		110th CONGRESS
		1st Session
		S. 1966
		IN THE SENATE OF THE UNITED
		  STATES
		
			August 2, 2007
			Mr. Lugar introduced the
			 following bill; which was read twice and referred to the
			 Committee on Foreign
			 Relations
		
		A BILL
		To reauthorize HIV/AIDS
		  assistance.
	
	
		1.Short titleThis Act may be cited as the
			 HIV/AIDS Assistance Reauthorization
			 Act of 2007.
		2.Authorization of
			 appropriationsSection 401(a)
			 of the United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act
			 of 2003 (22 U.S.C. 7671(a)) (in this Act referred to as the Act)
			 is amended by inserting after 2008 the following: ,
			 $30,000,000,000 for fiscal years 2009 through 2013, and such sums as may be
			 necessary for each fiscal year thereafter.
		3.Modifications to allocation of
			 funds
			(a)Promotion of abstinence, fidelity, and
			 other preventative measuresSection 403(a) of the Act (22 U.S.C.
			 7673(a)) is amended to read as follows:
				
					(a)Promotion of abstinence, fidelity, and
				other preventative measuresNot less than 50 percent of the amounts
				appropriated pursuant to the authorization of appropriations under section 401
				and available for programs and activities that include a priority emphasis on
				public health measures to prevent the sexual transmission of HIV shall be
				dedicated to abstinence and fidelity as components of a comprehensive approach
				including abstinence, fidelity, and the correct and consistent use of condoms,
				consistent with other provisions of law and the epidemiology of HIV infection
				in a given country. Programs and activities that implement or purchase new
				prevention technologies or modalities such as medical male circumcision,
				pre-exposure prophylaxis, or microbicides shall not be included in determining
				compliance with this
				subsection.
					.
			(b)Extension of orphans and vulnerable
			 children funding requirementSection 403(b) of the Act (22 U.S.C.
			 7673(b)) is amended by striking 2008 and inserting
			 2013.
			4.Findings and purpose
			(a)FindingsCongress makes the following
			 findings:
				(1)On May 30, 2007, President George W. Bush
			 announced his intent to double the commitment of the United States to fight
			 global HIV/AIDS with a new $30,000,000,000, 5-year proposal to reauthorize the
			 United States Leadership Against HIV/AIDS, Tuberculosis, and Malaria Act of
			 2003.
				(2)With the enactment of the President’s
			 fiscal year 2008 budget, the United States Government will have committed
			 $18,000,000,000 to the President’s Emergency Plan for AIDS Relief (PEPFAR),
			 which exceeds the original 5-year, $15,000,000,000 commitment.
				(3)After 3 years of PEPFAR implementation, the
			 American people have supported treatment of 1,100,000 people in the 15 focus
			 countries, including more than 1,000,000 people in Africa.
				(4)PEPFAR is on track to meet its 5-year goals
			 to support treatment for 2,000,000 people, prevention of 7,000,000 new
			 infections, and care for 10,000,000 people, including orphans and vulnerable
			 children.
				(5)The success of PEPFAR is rooted in support
			 for country-owned strategies and programs with commitment of resources and
			 dedication to results, achieved through the power of partnerships with
			 governments, with nongovernmental, faith-based, and community-based
			 organizations, and with the private sector.
				(6)United States efforts to address global
			 HIV/AIDS will be multiplied by engaging in partnerships with countries
			 dedicating to fighting their HIV epidemics and with multilateral partners, such
			 as the Global Fund, which can help leverage international resources and build
			 upon the efforts of the United States to combat global HIV/AIDS. In his
			 announcement of his intent to double the commitment of the United States to
			 fight global HIV/AIDS, President Bush reiterated his call for developed and
			 developing countries, in particular middle-income countries where projections
			 suggest many new infections will occur, to increase their contributions to
			 fighting AIDS. HIV/AIDS is a global crisis that requires a global response. The
			 United States currently provides as many resources for global HIV/AIDS as all
			 other developed country governments combined. But only together can we turn the
			 tide against the global epidemic.
				(b)PurposeIt is the purpose of this Act to expand
			 PEPFAR, including the expansion of life-saving treatment, comprehensive
			 prevention programs, and care for those in need, including orphans and
			 vulnerable children, in the next 5-year period as a signal of the commitment of
			 the United States to support, strengthen, and expand United States and global
			 efforts to address these health crises in partnership with others.
			5.United States financial participation in
			 the Global Fund
			(a)Authority To increase proportional
			 supportSection 202(d) of the
			 Act (22 U.S.C. 7622(d)) is amended by adding at the end the following new
			 paragraph:
				
					(5)Authority to increase proportional
				support
						(A)FindingsCongress makes the following
				findings:
							(i)The Global Fund to Fight AIDS, Tuberculosis
				and Malaria is an innovative financing mechanism to combat the three diseases,
				and it has made progress in many areas.
							(ii)The United States Government is the largest
				supporter of the Fund, both in terms of resources and technical support.
							(iii)The United States made the founding
				contribution to the Funds, remains committed to the original vision for the
				Fund, and is fully committed to its success.
							(B)AuthorityThe President may increase proportional
				support for the Fund, within the amount authorized to be appropriated by this
				Act, if benchmarks for performance, accountability, and transparency are
				satisfactorily met, and if the Fund remains committed to its founding
				principles. The United States Global AIDS Coordinator should consider the
				benchmarks set forth in subparagraphs (C) and (D) in assessing whether to make
				the annual contribution of the United States Government to the Fund.
						(C)Benchmarks related to transparency and
				accountabilityIncreased
				proportional support for the Fund should be based upon achievement of the
				following benchmarks related to transparency and accountability:
							(i)As recommended by the Government
				Accountability Office, the Fund Secretariat has established standardized
				expectations for the performance of Local Fund Agents (LFAs), is undertaking a
				systematic assessment of the performance of LFAs, and is making available for
				public review, according to the Fund Board’s policies and practices on
				disclosure of information, a regular collection and analysis of performance
				data of Fund grants, which shall cover both Principal Recipients and
				sub-recipients.
							(ii)A well-staffed, independent Office of the
				Inspector General reports directly to the Board and is responsible for regular,
				publicly published audits of both financial and programmatic and reporting
				aspects of the Fund, its grantees, and LFAs.
							(iii)The Fund Secretariat has established and is
				reporting publicly on standard indicators for all program areas.
							(iv)The Fund Secretariat has established a
				database that tracks all sub-recipients and the amounts of funds disbursed to
				each, as well as the distribution of resources, by grant and Principal
				Recipient, for prevention, care, treatment, the purchases of drugs and
				commodities, and other purposes.
							(v)The Fund Board has established a penalty to
				offset tariffs imposed by national governments on all goods and services
				provided by the Fund.
							(vi)The Fund Board has successfully terminated
				its Administrative Services Agreement with the World Health Organization and
				completed the Fund Secretariat’s transition to a fully independent status under
				the Headquarters Agreement the Fund has established with the Government of
				Switzerland.
							(D)Benchmarks related to principles of
				FundIncreased proportional
				support for the Fund should be based upon achievement of the following
				benchmarks related to the founding principles of the Fund:
							(i)The Fund must maintain its status as a
				financing institution.
							(ii)The Fund must remain focused on programs
				directly related to HIV/AIDS, malaria, and tuberculosis.
							(iii)The Fund Board must maintain its
				Comprehensive Funding Policy, which requires confirmed pledges to cover the
				full amount of new grants before the Board approves them.
							(iv)The Fund must maintain and make progress on
				sustaining its multi-sectoral approach, through Country Coordinating Mechanisms
				(CCMs) and in the implementation of grants, as reflected in percent and
				resources allocated to different sectors, including governments, civil society,
				and faith- and community-based
				organizations.
							.
			(b)Extension of authorizationSection 202(d) of such Act is further
			 amended by striking 2008 each place it appears and inserting
			 2013.
			
